Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 09/04/2020.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 5-17 of U.S. Patent No. 10772003 B2. 
The conflicting claims are identical, and are not patentably distinct from each other. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 10772003 B2.  The differences have been color-coded for easy comparison.

Claim # in Application (16/948,167)
Claim # in Patent No. US 10772003 B2
  A method, comprising:
 detecting a requested quality of service level of a new data flow or an existing data flow at a network entity; 


retrieving from a table a needed parameter linked to the requested quality of service level; and 
using the needed parameter to create a new processing instance or to update an existing processing instance at the network entity.
1.   A method, comprising: 
detecting a requested quality of service level of a new data flow or an existing data flow at a network entity, an indication of the requested quality of service level embedded in a data flow packet;
 retrieving from a table a parameter linked to the requested quality of service level; and 

using the parameter to create a new radio link layer processing instance or to update an existing radio link layer processing instance at the network entity.

2
2
4
1
5
3
6
5
8
6
9
7
10
8
11
9
13
10

11
15
12
16
13
17
14
18
15
19
16
20
17


Claims 3, 7 and 12 are also rejected for depending from rejected base claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Yukiko Takeda et al (US 20090017815 A1) in view of Nima Ahmadvand et al (US 6477670 B1).
For Claim 1, Takeda discloses a method (Takeda teaches, in ¶ 0013, lines 5-7, a communication method for enabling policy control based on service information in a communication network using IP), comprising:
 detecting a requested quality of service level of a new data flow or an existing data flow at a network entity (Takeda teaches, in ¶ 0086, lines 6-9, upon receiving a policy control request corresponding to the service); 
retrieving from a table a needed parameter linked to the requested quality of service level  (Takeda teaches, in ¶ 0114, lines 4-7, that upon receiving the policy transmission request searches the QoS information management table by using, as a retrieval key, the Flow ID included in the policy transmission request message).
Takeda fails to expressly teach using the needed parameter to create a new processing instance or to update an existing processing instance at the network entity.
However, Ahmadvand in analogous art teaches using the needed parameter to create a new processing instance or to update an existing processing instance at the network entity (Ahmadvand teaches, in Col. 6, lines 26-33, that the subflow processing module 71 is responsible for receiving the IP packets and extracting the IP QoS requirements included in each packet … The subflow processing module 71 also initiates a QoS plane (1 . . . n), or subflow, for each CoS under the supervision of a Radio Resource Control (RRC) unit 44. Each QoS plane (1 . . . n) includes dedicated D-RLC (14-1 . . . 14-n) and C-RLC (12-1 . . . 12-n) instances).
 	Ahmadvand also teaches, in Col. 14, lines 38-42, that the RLCs are totally re-configureable, i.e. the segment size, the number of retransmission, etc. Thus, QoS planes (1 . . . n) are reconfigurable to fit corresponding classes of service (CoS) [i.e., can update an existing processing instance]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the congestion control system of Takeda with the QoS planes taught in Ahmadvand. The motivation is to enable direct support of IP Quality of Service (IP QoS) in the wireless system [Ahmadvand: ¶ Col. 3, lines 19-20]. 
For Claim 2, Takeda discloses a method, wherein the needed parameter is determined based on the table, wherein the table is configured to indicate the mapping between the quality of service and the needed parameter (Takeda teaches, in ¶ 0086, lines 5-7, that FIG. 4B shows that the QoS information management table 230 at least stores … the QoS Class 234, … in association with the Flow ID 231).
For Claim 3, Takeda discloses a method, wherein the needed parameter is linked to the requested quality of service for a layer or a network service (Takeda teaches QoS Class 234 in FIG. 4B).
For Claim 4, Takeda discloses all of the claimed subject matter with the exception 
of receiving embedded in a data flow packet an indication of the requested quality of service level.
However, Ahmadvand in analogous art teaches receiving embedded in a data flow packet an indication of the requested quality of service level (Ahmadvand teaches, in Col. 5, lines 44-46, that the subflow processing module may simply peak into the IP packets 45 to map the QoS requirements, or CoS included in the IP packet). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the congestion control system of Takeda with the QoS planes taught in Ahmadvand. The motivation is to enable direct support of IP Quality of Service (IP QoS) in the wireless system [Ahmadvand: ¶ Col. 3, lines 19-20]. 
For Claims 6-7, Takeda discloses a method, wherein the data flow packet comprises a packet header with a triggering bit configured to indicate that a new or updated table should be taken into use (Takeda teaches, in ¶ 0136, lines 5-7, that the resource control device 8 searches the QoS information management table 230 by using, as a retrieval key, the Flow ID included in the received message ... in the case where the table does not include an entry corresponding to the Flow ID, the process proceeds to Step 94. Takeda also teaches, in ¶ 0137, lines 5-7, that the resource control device 8 newly creates an entry (step 94), by setting, for example, "cnt#4" to Examiner observes that Takeda’s Flow ID contains the claimed trigger bit for creating the new entry, which results in an updated table.
For Claim 8, Takeda discloses all of the claimed subject matter with the exception 
of receiving a data flow packet comprising a data identification configured to initiate the creating of the new processing instance.
However, Ahmadvand in analogous art teaches receiving a data flow packet comprising a data identification configured to initiate the creating of the new processing instance (Ahmadvand teaches, in Col. 6, lines 28-33, that the subflow processing module 71 also initiates a QoS plane (1 . . . n), or subflow, for each CoS under the supervision of a Radio Resource Control (RRC) unit 44. Each QoS plane (1 . . . n) includes dedicated D-RLC (14-1 . . . 14-n) and C-RLC (12-1 . . . 12-n) instances). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the congestion control system of Takeda with the QoS planes taught in Ahmadvand. The motivation is to enable direct support of IP Quality of Service (IP QoS) in the wireless system [Ahmadvand: ¶ Col. 3, lines 19-20]. 
For Claim 9, Takeda discloses a method, wherein the needed parameter is determined based on the table, wherein the table is configured to indicate the mapping between the quality of service and the needed parameter (Takeda teaches, in ¶ 0115, lines 1-2, that the resource control device 8 transmits the policy transmission response message, which includes the readout QoS class, to the control server. Takeda also teaches, in ¶ 0049, lines 1-4, that the IP network 1 and the access network N2 are connected to each other through the access gateway device (AGW) 6 
For Claim 19, Takeda discloses an apparatus (Takeda teaches, in FIG. 5, a CONTROL SERVER) comprising: at least one memory comprising computer program code; at least one processor; wherein the at least one memory and the computer program code are configured, with the at least one processor (Takeda teaches, in ¶ 0092, lines 1-2, that control server 4 includes an IF 41 (41A or 41B), a CPU 44, a memory 45, and a DB 46), to cause the apparatus at least to: detect a requested quality of service level of a new data flow or an existing data flow at a network entity (Takeda teaches, in ¶ 0086, lines 6-9, upon receiving a policy control request corresponding to the service); 
retrieve from a table a needed parameter linked to the requested quality of service level  (Takeda teaches, in ¶ 0114, lines 4-7, that upon receiving the policy transmission request message, the resource control device searches the QoS information management table by using, as a retrieval key, the Flow ID included in the policy transmission request message).
Takeda fails to expressly teach using the needed parameter to create a new processing instance or to update an existing processing instance at the network entity.
However, Ahmadvand in analogous art teaches using the needed parameter to create a new processing instance or to update an existing processing instance at the network entity (Ahmadvand teaches, in Col. 6, lines 26-33, that the subflow processing module 71 is responsible for receiving the IP packets and extracting the IP QoS requirements included in each packet … The subflow processing module 71 also initiates a QoS plane (1 . . . n), or subflow, for each CoS under the supervision of a Radio Resource Control (RRC) unit 44. Each QoS plane (1 . . . n) includes dedicated D-RLC (14-1 . . . 14-n) and C-RLC (12-1 . . . 12-n) instances).
 	Ahmadvand also teaches, in Col. 14, lines 38-42, that the RLCs are totally re-configureable, i.e. the segment size, the number of retransmission, etc. Thus, QoS planes (1 . . . n) are reconfigurable to fit corresponding classes of service (CoS) [i.e., can update an existing processing instance]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the congestion control system of Takeda with the QoS planes taught in Ahmadvand. The motivation is to enable direct support of IP Quality of Service (IP QoS) in the wireless system [Ahmadvand: ¶ Col. 3, lines 19-20]. 
For Claim 20, Takeda teaches, in ¶ 0092, lines 1-2, that control server 4 includes a CPU 44, a memory 45, and a DB 46 [in addition to the rejection of Claim 1 above].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yukiko Takeda et al (US 20090017815 A1) in view of Nima Ahmadvand et al (US 6477670 B1) as applied to claim 1 above, and further in view of Satoshi Yoshizawa et al (US 6944169 B1).
For Claim 5, Takeda and Ahmadvand disclose all of the claimed subject matter with the exception of receiving a control message from the network operator updating a parameter of the table.
However, Yoshizawa in analogous art teaches receiving a control message from the network operator updating a parameter of the table (Yoshizawa teaches, in Col. 1, lines 60-64, that the flowchart shown in FIG. 15 highlights the steps of a conventional approach to changing the QoS setting in a network device. The administrator, whether a human or an automated controller, typically gains access to the network device via a maintenance channel. updates the contents of a QoS table, step 1508).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Takeda and Ahmadvand with the human administrator taught in Yoshizawa. The motivation is to enable the data service provider to tailor appropriate service levels for its various clients by more effectively allocating network resource [Yoshizawa: Col. 3, lines 62-64]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Immonen (US 7006472 B1) pertains to a mechanism for supporting the quality of service in radio networks; and Bae (US 8094549 B2) is directed to a method for classifying a quality of service (QoS) for a packet in a portable Internet system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419